Citation Nr: 0732260	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  06-01 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from May 1948 to May 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
August 2007.  

In September 2007, the undersigned granted the veteran's 
motion to advance this case on the docket due to advancing 
age pursuant to 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  During the appeal period, service connection has been in 
effect for perforation of the left tympanic membrane with 
hearing loss evaluated as 30 percent disabling; cold injury 
of the right foot evaluated as 30 percent disabling; cold 
injury of the left foot evaluated as 30 percent disabling; 
cold injury of the right hand evaluated as 30 percent 
disabling; cold injury of the left hand evaluated as 30 
percent disabling; tinnitus of the left ear evaluated as 10 
percent disabling; residuals of cold injuries to the ears 
evaluated as 10 percent disabling and post-traumatic stress 
disorder (PTSD) evaluated as 10 percent disabling.  

2.  The veteran has a 5th grade education, and his primary 
work experience was as a carpenter.  He has not worked since 
approximately 1987.

3.  The veteran is unable to secure and follow substantially 
gainful employment due to the effects of his service-
connected disabilities.   




CONCLUSION OF LAW

The criteria for assignment of a total disability rating 
based on individual unemployability are met.  38 C.F.R. §§ 
3.340 and 4.16(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more.  If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more.  For the purpose of one 60 percent or one 40 percent 
disability in combination, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a). 

In the current case, service connection is in effect for the 
following disabilities: perforation of the left tympanic 
membrane with hearing loss evaluated as 30 percent disabling; 
cold injury of the right foot evaluated as 30 percent 
disabling; cold injury of the left foot evaluated as 30 
percent disabling; cold injury of the right hand evaluated as 
30 percent disabling; cold injury of the left hand evaluated 
as 30 percent disabling; tinnitus of the left ear evaluated 
as 10 percent disabling; residuals of cold injuries to the 
ears evaluated as 10 percent disabling and post-traumatic 
stress disorder (PTSD) evaluated as 10 percent disabling.  
The combined schedular evaluation for compensation is 90 
percent effective from September 2000.  

The Board finds that the veteran meets the schedular criteria 
for consideration of unemployability under 38 C.F.R. § 
4.16(a).  The two service-connected hand disabilities and the 
two service-connected foot disabilities are each evaluated as 
30 percent disabling and the Board finds that they result 
from a common etiology - the veteran's service in Korea 
during the Chosin Reservoir Campaign.  The combined 
evaluation for the hand and foot disabilities alone is 80%.  
Since the veteran's ratings were in effect at the time he 
filed his claim in April 2005, and remain in effect, the 
schedular criteria have been met for the entire appellate 
period.  As the veteran has met the schedular requirements 
under 38 C.F.R. § 4.16(a) during the entire appeal period, 
the issue on appeal revolves around the question as to 
whether his service-connected disabilities preclude him from 
engaging in substantially gainful employment (i.e., work that 
is more than marginal, which permits the individual to earn a 
"living wage").  See Moore v. Derwinski, 1 Vet. App. 356 
(1991).

In determining unemployability status, the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the above 
percentages for service-connected disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable. 

For the veteran to prevail in his claim for TDIU, the record 
must reflect circumstances, apart from non-service-connected 
conditions, that place him in a different position than other 
veterans who meet the basic schedular criteria.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.

The ultimate question is whether the veteran, in light of his 
service-connected disorders, is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993). 

The evidence of record demonstrates that the veteran reported 
on his claim form that he had a 5th grade education and did 
not have any other education or training.  He was employed in 
the construction trade as a carpenter for approximately 40 
years prior to his retirement in 1987.  He indicated that he 
retired in 1987 as a result of a non-service connected knee 
disorder.  

The veteran testified before the undersigned in August 2007, 
that he did not have any training other than in construction 
work.  He reported that he was unable to work as he had lost 
the feeling from his knees down to his feet which would cause 
him to stumble.  He also indicated that he was limited in the 
use of his hands.  

The Board finds that a grant of TDIU is warranted in the 
present case.  The veteran's only training has been in the 
construction field which, by its nature requires the use of 
the hands and sometimes, the feet.  Associated with the 
claims file is a report of a December 2006 VA neurological 
examination which resulted in assessments of peripheral 
neuropathy with moderate sensory loss in the feet and mild 
sensory loss in the hands.  It was also noted that the 
veteran walked with a cane due to poor balance.  These 
findings objectively confirm the veteran's allegations of 
sensory loss in the hands and feet.  The Board finds it 
plausible that this documented loss of sensation in the hands 
and feet would not only preclude active employment in the 
construction trade, it would actually be dangerous for the 
veteran to participate in many activities on construction 
sites due to the possibility of falls or dropping tools.  

The veteran does not have any training in sedentary work.  It 
is mere speculation that he could, first of all, obtain such 
a position in light of his occupational history and 
educational level and, second of all, that such a position 
would provide anything more than marginal employment.  
Furthermore, the diminished sensation in the hands would 
indicate, to a certain extent, that sedentary office work, 
such as that involving the computer, would also be precluded.  
The Board further notes that the veteran has service-
connected impaired hearing which would also make it difficult 
for the veteran to operate effectively in an office 
environment.  The examiner who conducted a December 2006 VA 
audiological evaluation determined that the veteran's speech 
recognition scores were only 68 percent bilaterally.  The 
examiner who conducted a December 2006 VA ear disease 
examination opined that the veteran had significant bilateral 
sensorineural hearing loss.  Finally, the veteran's service-
connected PTSD was opined to be productive of mild impairment 
in occupational functioning.  While only mild, this would 
also weigh slightly against a finding that he was employable.  

There is no evidence of record which indicates that the 
veteran currently is employable.  In January 2006, a private 
physician found that the veteran was unemployable due to many 
non-service-connected disabilities but also do, in part, to 
neuropathy which has been linked to the veteran's service-
connected cold injuries.  

The veteran reported that he had quit his job in 1987 as a 
result of problems with his knees.  The RO denied the claim 
on the basis that the veteran was only service-connected for 
a perforated tympanic membrane when he retired.  The reason 
for the veteran's leaving work in 1987, however, is not 
determinative of the outcome of this decision.  The only 
question on appeal is whether the veteran is currently 
unemployable due to his service-connected disabilities.  

The Board is responsible for determining, on the basis of all 
the evidence or record, whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In the 
present case, the evidence is in relative equipoise.  The 
Board cannot reject the veteran's claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran can perform work that would produce sufficient income 
to be other than marginal.  Beaty v. Brown, 6 Vet. App. 532, 
537 (1994).  

In light of the favorable outcome, there is no need to 
discuss whether VA has satisfied its duties pursuant to the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. § 5100 
et seq.  In other words, the Board finds that no further 
notification or assistance would be helpful, and deciding the 
appeal at this time is not prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).




ORDER

TDIU is granted, subject to the law and regulations governing 
the payment of monetary benefits. 



____________________________________________
KRISTI BARLOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


